                   Case 19-15518 Doc
             Case 8:19-cv-03493-GJH  176 Filed
                                    Document 16 07/22/20   Page 1Page
                                                 Filed 07/20/20   of 101 of 10



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                       Southern Division


ALETHA K. BARSIR,                                          *

         Appellant,                                        *
v.                                                                      Case No.: GJH-19-3493
                                                           *
MANOR CARE OF POTOMAC MD, LLC,
                                                           *
         Appellee.
                                                           *
*        *        *        *        *        *        *        *        *        *         *        *        *

                                        MEMORANDUM OPINION

         Appellant Aletha K. Barsir, the Debtor in the underlying bankruptcy case (the “Debtor”),

appeals the December 3, 2019 Order of the Bankruptcy Court sustaining the partial objection to

the Debtor’s claim of exempt property filed by Appellee Manor Care of Potomac MD, LLC (the

“Creditor”), a healthcare facility that had provided the Debtor with rehabilitative inpatient care

after she suffered a stroke.1 ECF No. 1. A hearing is not necessary to resolve the present appeal.

See Fed. R. Bankr. P. 8013(c); see also Loc. R. 105.6 (D. Md. 2018). For the following reasons,

the Court affirms the Bankruptcy Court’s Order sustaining the Creditor’s partial objection.




1
  In addition to the appeal, the Creditor’s Motion to Dismiss Appeal, ECF No. 6, and the Debtor’s Motion to File
Appendix Out of Time, ECF No. 13, are pending before the Court. The Motion to Dismiss seeks to dismiss the
appeal because the Debtor’s brief was untimely filed. See ECF No. 6. The Debtor’s brief was originally due on
January 27, 2020, ECF No. 4, but a day after that deadline, on January 28, 2020, the Debtor filed a Motion for
Extension of Time, ECF No. 5. The Court granted that Motion on February 5, 2020, giving Debtor until February
21, 2020 to file her brief. ECF No. 9. Debtor subsequently timely filed her brief on February 21, 2020. ECF No. 11.
Thus, the Motion to Dismiss Appeal is denied as moot. The Debtor’s Motion to File Appendix Out of Time states
that the Debtor’s brief and appendix were filed on time, but that the Debtor’s counsel had to refile the appendix one
day after the deadline because certain information was not redacted. See ECF 13. This Motion is unopposed.
Because the appendix was filed only one day late and the Motion is unopposed, it is granted.

                                                          1
               Case 19-15518 Doc
         Case 8:19-cv-03493-GJH  176 Filed
                                Document 16 07/22/20   Page 2Page
                                             Filed 07/20/20   of 102 of 10



I.     BACKGROUND

           A. Statutory Background

       “The filing of a bankruptcy petition creates an estate comprised of all of the debtor’s

legal and beneficial interests in property.” In re Mueller, 256 B.R. 445, 451 (Bankr. D. Md.

2000). The Bankruptcy Code allows an individual debtor to exempt certain property of the estate

and provides an exemption schedule enumerating property that is entitled to such an exemption.

See 11 U.S.C. §§ 522(b)(1), 522(d). The Code also allows a state to opt out of this federal

exemption scheme and establish its own. See 11 U.S.C. § 522(b)(2). Maryland is one such state

that has opted out of the federal scheme, see MD. CODE ANN., CTS. AND JUD. PROC. § 11-504(g),

and, as a result, debtors who file bankruptcy petitions in Maryland may only claim exemptions

afforded under state law.

       Section 11-504(h)(1) of the Courts and Judicial Proceedings Article of the Maryland

Code (the “Exemption Provision”) provides that “any money or other assets payable to a

participant or beneficiary from, or any interests of any participant or beneficiary in, a retirement

plan qualified under § 401(a), § 403(b), § 408, § 408A, § 414(d), or § 414(e) of the United States

Internal Revenue Code of 1986, as amended, or § 409 (as in effect prior to January 1984) of the

United States Internal Revenue Code of 1954, as amended, shall be exempt from any and all

claims of the creditors of the beneficiary or participant, other than claims by the Maryland

Department of Health.” MD. CODE ANN., CTS. AND JUD. PROC. § 11-504(h)(1). The Exemption

Provision does not apply to “(i) [a]n alternate payee under a qualified domestic relations order, as

defined in § 414(p) of the United States Internal Revenue Code of 1986, as amended; (ii) [a]

retirement plan, qualified under § 401(a) of the United States Internal Revenue Code of 1986, as

amended under § 408 of the United States Internal Revenue Code of 1986, as amended; or (iii)



                                                  2
                Case 19-15518 Doc
          Case 8:19-cv-03493-GJH  176 Filed
                                 Document 16 07/22/20   Page 3Page
                                              Filed 07/20/20   of 103 of 10



[t]he assets of a bankruptcy case filed before January 1, 1988.” M D. CODE ANN., CTS. AND JUD.

PROC. § 11-504(h)(2).

        Title 19 of the Health-General Article in the Maryland Code governs healthcare facilities,

such as the Creditor. Section 19-344(c)(4) provides generally that the Maryland Medical

Assistance Program (“MMAP”) may determine whether a resident has funds available to pay for

care administered by a healthcare facility. See MD. CODE ANN., HEALTH-GENERAL § 19-

344(c)(4). Section 19-344(c)(4)(vi) (the “Payment Provision”) specifically provides that “[i]f a

resident or agent of the resident fails to pay for the cost of the resident’s care from funds that the

medical assistance program has determined to be available to pay for that care, the facility may,

without requesting the appointment of a guardian, petition the appropriate circuit court for an

order directing the resident or agent of the resident to pay the facility from the funds determined

by the medical assistance program to be available.” Id. § 19-344(c)(4)(vi).

             B. Factual and Procedural Background

        The Debtor suffered a stroke in 2017, and she was subsequently admitted to the

Creditor’s facility in November 2017 for rehabilitative inpatient care. ECF No. 12 at 21–40,

125–143.2 The Debtor incurred a bill of $30,847.67 for treatment, services, room, and board. Id.

at 144. On January 11, 2018, the Debtor applied to the MMAP for financial assistance, but on

July 26, 2018, the MMAP determined that she was ineligible because her resources exceeded the

maximum allowable amount of $2,500.00. Id. at 42. The MMAP Notice of Ineligibility identified

several sources of funds that could either be used to pay her medical bill or would need to be

spent down in order to qualify for financial assistance, including two savings accounts, two




2
 Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated
by that system.

                                                        3
               Case 19-15518 Doc
         Case 8:19-cv-03493-GJH  176 Filed
                                Document 16 07/22/20   Page 4Page
                                             Filed 07/20/20   of 104 of 10



checking accounts, and a Transamerica § 403(b) retirement account (the “Transamerica

Account”). Id. There is no dispute that the Debtor ultimately failed to pay for her care. Id. at 151.

       On August 17, 2018, the Creditor filed suit against the Debtor in the Circuit Court for

Montgomery County, alleging breach of contract based on the Debtor’s failure to pay for the care

provided by the Creditor’s facility. See Manor Care of Potomac MD, LLC v. Barsir, No.

453130V (Cir. Ct. Mont. Cty.); see also ECF No. 11 at 39–44. Additionally, pursuant to the

Payment Provision, the Creditor requested an order directing the Debtor to pay her medical bill

using funds from the Transamerica Account. See Manor Care of Potomac MD, LLC v. Barsir,

No. 453130V (Cir. Ct. Mont. Cty.); see also ECF No. 11 at 39–44.

       On April 23, 2019, the Debtor filed a voluntary Chapter 7 bankruptcy petition in the

United States Bankruptcy Court for the District of Maryland, ECF No. 12 at 17, and the state

court proceeding was thereafter stayed. On April 24, 2019, the Creditor filed a Proof of Claim

stating that its debt was secured against the Transamerica Account pursuant to the Payment

Provision, id. at 18–20, and on June 4, 2019, Debtor claimed on her Amended Schedule C that

that the Transamerica Account was exempt pursuant to the Exemption Provision, id. at 160.

       On June 19, 2019, the Debtor filed an objection to the Proof of Claim on the basis that the

debt was not a secured debt. Id. at 79–84. On October 16, 2019, the Bankruptcy Court issued a

memorandum opinion and order concluding that the Creditor was unsecured as to any interest in

the Transamerica Account because it had never obtained an order pursuant to the Payment

Provision in order to become secured. Id. at 147–156.

       On November 2, 2019, the Creditor filed an objection to the Debtor’s claimed exemption

in the Transamerica Account on the basis that the Payment Provision conflicts with the

Exemption Provision. Id. at 157–168. On December 3, 2019, the Bankruptcy Court sustained the



                                                  4
               Case 19-15518 Doc
         Case 8:19-cv-03493-GJH  176 Filed
                                Document 16 07/22/20   Page 5Page
                                             Filed 07/20/20   of 105 of 10



Creditor’s objection “to the extent that [the Creditor] obtains the appropriate order from the state

court” (the “Bankruptcy Court’s Order”). Id. at 219. The Bankruptcy Court concluded that the

Payment Provision and Exemption Provision do conflict with each other and that the Payment

Provision controls because it “is clearly the more specific statute.” Id. at 217–218. Therefore,

even though the Transamerica Account is generally exempt from the claims of the Debtor’s

creditors under the Exemption Provision, that exemption does not extend to the Creditor’s claim

under the Payment Provision in the event that the Creditor obtains the appropriate order from the

state court. Id. at 218.

        On December 5, 2019, the Debtor filed a Notice of Appeal asking this Court to reverse

the Bankruptcy Court’s Order. ECF No. 1. The Debtor filed her brief on February 21, 2020, ECF

No. 11, and the Creditor filed its brief on March 12, 2020, ECF No. 14. The Debtor did not file a

reply brief.

II.     STANDARD OF REVIEW

        The Court hears this bankruptcy appeal under 28 U.S.C. § 158(a). Parties of bankruptcy

cases can appeal orders that dispose of discrete disputes within the larger case. See Mort Ranta v.

Gorman, 721 F.3d 241, 246 (4th Cir. 2013). Bankruptcy appeals “shall be taken in the same

manner as appeals in civil proceedings generally are taken to court of appeals from the district

courts.” 28 U.S.C. § 158(c)(2). On appeal from the Bankruptcy Court, this Court reviews the

Bankruptcy Court’s findings of fact for clear error and conclusions of law de novo. See In re

Merry-Go-Round Enters., Inc., 400 F.3d 219, 224 (4th Cir. 2005); In re Kielisch, 258 F.3d 315,

319 (4th Cir. 2001).




                                                 5
               Case 19-15518 Doc
         Case 8:19-cv-03493-GJH  176 Filed
                                Document 16 07/22/20   Page 6Page
                                             Filed 07/20/20   of 106 of 10



III.    DISCUSSION

        The primary issue on appeal is how the Payment Provision and Exemption Provision

apply to this case, and it therefore presents a matter of statutory interpretation. “When

conducting a statutory construction analysis, [the Court] begins ‘with the plain language of the

statute, and ordinary, popular understanding of the English language dictates interpretation of its

terminology.’” Blackstone v. Sharma, 461 Md. 87, 113 (2018) (quoting Schreyer v. Chaplani,

416 Md. 94, 101 (2010)). “When the ‘words of a statute are ambiguous and subject to more than

one reasonable interpretation, or where the words are clear and unambiguous when viewed in

isolation, but become ambiguous when read as part of a larger statutory scheme, a court must

resolve the ambiguity by searching for legislative intent in other indicia[.]’” Id. (quoting State v.

Bey, 452 Md. 255, 266 (2017)).

        The Court “presume[s] that the legislature intends its enactments to ‘operate together as a

consistent and harmonious body of law.’” State v. Ghajari, 346 Md. 101, 115 (1997) (quoting

State v. Harris, 327 Md. 32, 39 (1992)). “Thus, when two statutes appear to apply to the same

situation, this Court will attempt to give effect to both statutes to the extent that they are

reconcilable.” Id. “But, when there is an irreconcilable conflict between two statutory provisions,

the more specific statute controls,” and the “specific statute will be regarded as an exception to

the general statute.” Dorsey v. State, 185 Md. App. 82, 119 (Md. Ct. Spec. App. 2009) (internal

quotation marks omitted). Maryland courts have also said that “if two statutes contain an

irreconcilable conflict, the statute whose relevant substantive provisions were enacted most

recently may impliedly repeal any conflicting provision of the statute,” but only to the extent

necessary “to gratify the legislative intent manifested in the later act.” Ghajari, 346 Md. at 115

(internal quotation marks omitted).



                                                   6
                 Case 19-15518 Doc
           Case 8:19-cv-03493-GJH  176 Filed
                                  Document 16 07/22/20   Page 7Page
                                               Filed 07/20/20   of 107 of 10



         Here, the Exemption Provision and the Payment Provision both apply to the situation

presented in this appeal. The plain meaning of the Exemption Provision provides that the

Transamerica Account is “exempt from any and all claims of” the Creditor because it is a

retirement plan qualified under § 403(b) of the Internal Revenue Code. See MD. CODE ANN.,

CTS. AND JUD. PROC. § 11-504(h)(1). The plain meaning of the Payment Provision provides that

the Creditor may “petition the appropriate circuit court for an order directing” the Debtor “to pay

the facility from the funds” in the Transamerica Account because it was “determined by the

[MMAP] to be available” to pay for the cost of the Debtor’s care. See MD. CODE ANN., HEALTH-

GENERAL § 19-344(c)(4)(vi). Thus, the Court “must attempt to give effect to both statutes to the

extent that they are reconcilable” because they “appear to apply to the same situation.” See

Ghajari, 346 Md. at 115.

         These provisions, however, dictate opposite outcomes. The Exemption Provision

prohibits the Creditor from collecting against the Transamerica Account, but the Payment

Provision provides that it may collect against the Transamerica Account. 3 Thus, these provisions

present an irreconcilable conflict.

         The only way to resolve this conflict is by interpreting the Payment Provision as an

exception to the Exemption Provision. First, as the Bankruptcy Court correctly concluded, the

Payment Provision is the more specific statute, both in language and purpose. While the

Exemption Provision speaks generally about a variety of retirement accounts that are exempt

from collection by all creditors, see MD. CODE ANN., CTS. AND JUD. PROC. § 11-504(h)(1), the




3
 The Debtor contends that the Payment Provision only provides an avenue for collection, but it does not itself
permit collection. ECF No. 11 at 15–16. This argument is unpersuasive. By providing a means for the Creditor to
obtain payment from the Transamerica Account, the underlying assumption is that obtaining payment from that
Account is permitted should the appropriate circuit court grant the Creditor’s request for an order pursuant to the
Payment Provision.

                                                          7
                Case 19-15518 Doc
          Case 8:19-cv-03493-GJH  176 Filed
                                 Document 16 07/22/20   Page 8Page
                                              Filed 07/20/20   of 108 of 10



Payment Provision speaks about a specific set of funds—those identified by the MMAP to be

available to pay for medical costs—and a specific set of creditors—facilities that provide

inpatient medical care—and it provides a specific procedure by which those specific creditors

may petition the appropriate circuit court for an order allowing collection of the specific funds

identified in the statute, see MD. CODE ANN., HEALTH-GENERAL § 19-344(c)(4)(vi). Similarly, in

terms of purpose, the Exemption Provision is generally intended to “exempt[] certain rights and

interests in certain retirement plans from the execution of a judgment,” see 1988 Md. Laws 4177,

while the Payment Provision has the more specific and limited purpose of “authorizing certain

facilities to petition a certain court for certain orders under certain circumstances” in order “to

prevent financial losses from residents or agents of residents not making payments,” see 1995

Md. Laws 3159; ECF No. 11 at 34.4 Thus, the Payment Provision, as the more specific statute,

“controls” and “will be regarded as an exception to the general” Exemption Statute. See Dorsey,

185 Md. App. at 119; see also In re Wright, 826 F.3d 774, 779 (4th Cir. 2016) (“A commonplace

of statutory construction is that the specific governs the general.”).

         This conclusion is reinforced by the legislative history of the Payment Provision and the

context of the statutory scheme. First, the relevant substantive provisions in the Exemption

Provision were enacted in 1988, see 1988 Md. Laws 4178, while the relevant substantive

provisions in the Payment Provision were not enacted until 1995, see 1995 Md. Laws 3161.

Thus, the relevant provisions of the Payment Provision were enacted more recently than those in

the Exemption Provision and therefore control to the extent necessary to effect legislative intent.




4
 Debtor states that the purpose of the Payment Provision is to protect the rights of nursing home residents. See ECF
No. 11 at 14–15. Although this is true, it is misleading. Another stated purpose is the purpose noted by the Court,
and it seems clear from the specific language of the Payment Provision, which is found within a subsection generally
describing payment for care and the medical assistance program, that this particular provision is more relevant to the
purpose of protecting nursing homes than the purpose of protecting residents.

                                                          8
                 Case 19-15518 Doc
           Case 8:19-cv-03493-GJH  176 Filed
                                  Document 16 07/22/20   Page 9Page
                                               Filed 07/20/20   of 109 of 10



See Ghajari, 346 Md. at 115. And, as the Court has explained, the Maryland legislature’s stated

intent in promulgating the Payment Provision was to protect facilities such as the Creditor’s from

financial loss by allowing them a limited procedure for collecting funds from residents who fail

to pay for care. See 1995 Md. Laws 3159; ECF No. 11 at 34. Interpreting the Payment Provision

as an exception to the Exemption Provision whereby a covered retirement account can be used to

pay for medical care is the only way to effect this legislative intent.

         Moreover, this interpretation is the only one that makes sense of the broader statutory

scheme. Although the Debtor correctly notes that the Exemption Provision contains three

enumerated exceptions, see MD. CODE ANN., CTS. AND JUD. PROC. § 11-504(h)(2), the statutory

scheme governing the MMAP would be meaningless unless the Payment Provision were an

additional exception. Maryland law permits the MMAP to determine which funds belonging to a

resident are available to pay for the cost of the resident’s care, see MD. CODE ANN., HEALTH-

GEN. § 19-344(c)(4), and then permits the creditor to petition a circuit court for an order

requiring a resident to pay for care using those funds. Here, the MMAP determined that the

Transamerica Account, a retirement account generally exempt under the Exemption Provision,

was available to pay for the Debtor’s Care. See ECF No. 12 at 42. Thus, the Payment Provision

would be meaningless if the Creditor could not then petition the appropriate circuit court for an

order requiring the Debtor to pay for her care using the identified funds. 5

         Accordingly, although the Transamerica Account is generally exempt from the claims of

the Debtor’s creditors pursuant to the Exemption Provision, the exemption does not apply to the


5
  The Debtor appears to contend that the opposite of the Court’s conclusion is true—that the Exemption Provision is
an exception to the Payment Provision. See ECF No. 11 at 8–9. But, as the Bankruptcy Court correctly noted, the
Payment Provision only makes sense as an exception because there would be no need for a new procedure by which
creditors could collect funds identified by the MMAP if those funds were already non-exempt. Thus, it must be that
the Exemption Provision generally exempts the Transamerica Account, but the Payment Provision provides an
exception by which the Creditor can petition the appropriate circuit court for an order requiring the Debtor to pay for
her care using funds from that Account.

                                                          9
              Case 19-15518 Doc
        Case 8:19-cv-03493-GJH  176 Filed
                               Document 16 07/22/20   Page 10
                                            Filed 07/20/20    of 10
                                                            Page  10 of 10



Creditor’s claim pursuant to the Payment Provision because the Transamerica Account was

specifically identified by the MMAP as an available source of funds to pay for the Debtor’s care.

Thus, the Bankruptcy Court’s decision is affirmed and the Creditor’s partial objection is

sustained to the extent that the Creditor obtains the appropriate order from the state court.

IV.    CONCLUSION

       For the foregoing reasons, the Order of the Bankruptcy Court is affirmed. A separate

Order shall issue.


Date: July    20, 2020                                       ___/s/_______________________
                                                              GEORGE J. HAZEL
                                                              United States District Judge




                                                 10
